Citation Nr: 0218303	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-17 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

(The issue of entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for disorders of the knees, back, 
and hips, claimed to be the results of left and right knee 
surgeries performed at a VA Medical Center (VAMC) in 1994, 
will be addressed in a later decision).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
August 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In 
that decision, the RO denied an increase above the 10 
percent rating then assigned for the veteran's service-
connected PTSD.  In subsequent ratings, the RO increased 
the rating for PTSD to 50 percent effective from April 11, 
1997, and 70 percent effective from June 1, 2001.  The 
veteran has continued his appeal for an increased rating 
for PTSD.  Therefore, his appeal with respect to the PTSD 
rating is for higher ratings for all periods since his 
claim for an increased rating that the RO denied in 
January 1999.

The Board is undertaking additional development on the 
issue of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for disorders of the knees, back, and 
hips, claimed to be the results of surgeries on both knees 
performed at a VA Medical Center (VAMC) in 1994.  The 
Board's action in undertaking additional development is 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing that issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal for 
increased ratings for PTSD.

2.  The veteran's PTSD results in total occupational 
impairment and major impairment in interpersonal 
relationships.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156, 3.159, and 3.326).  The VCAA and 
its implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the 
type of evidence required to substantiate his claims and 
that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In this case, 
the Board is granting the veteran's claim in full.  
Therefore, he does not need further assistance to 
substantiate the claim.

II.  Ratings for PTSD

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the 
level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10 (2002).  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2002).  The Court held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability," and held: 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  This is a case where entitlement to 
compensation has previously been established.

The RO first granted service connection for PTSD in a 
December 1989 rating decision.  The RO established the 
service connection effective from August 14, 1989, and 
assigned an initial rating of 10 percent.  The RO 
confirmed the 10 percent rating in a July 1991 rating 
decision.  The veteran did not appeal the initial rating 
or the July 1991 confirmation of that rating.

In March 1996, the veteran submitted a claim for an 
increased rating for PTSD.  The RO denied that claim in a 
June 1996 rating decision.  The veteran filed a notice of 
disagreement (NOD) in August 1996, and the RO issued an 
SOC in October 1996.  The veteran did not file a 
substantive appeal on the issue of the increased rating 
for PTSD.  Therefore, the June 1996 rating decision is not 
on appeal.

In January 1999, the RO denied the veteran's claim for 
increase.  The RO received the veteran's NOD with that 
decision in March 1999.  The RO issued an SOC in August 
1999.  The RO perfected his appeal by submitting a 
substantive appeal in August 1999.

In an August 1999 rating decision, the RO increased the 
rating for PTSD to 50 percent effective from April 11, 
1997.  In an October 2001 rating decision, the RO 
increased the rating for PTSD to 70 percent effective from 
June 1, 2001.  The veteran has not expressed disagreement 
with these effective dates.

The rating schedule provides the following criteria for 
assigning percentage ratings to mental disorders, 
including PTSD:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name  
...................................100

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships  
.....................................................70

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships  .....................................50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)  ..............30

Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication  .......................................10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or 
to require continuous medication  
..........................................0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

VA medical records reflects that on several occasions in 
the 1980s, the veteran complained of nervousness, with a 
history beginning during his military service.  In 
December 1988, the veteran reported nervousness, 
depression, and suicidal thoughts.  In a mental health 
consultation, he reported depression, agitation, and a 
quick temper on the job.  He complained of nightmares 
about Vietnam, and an exaggerated startle reflex.  He 
reported that he slept poorly, only about an hour per 
night.  He reported that he felt like he wanted to be away 
from people.  The examiner noted that the veteran appeared 
mildly depressed and moderately anxious.  The examiner's 
impression was PTSD.

In 1989, the veteran began to receive VA outpatient mental 
health treatment, including medication.  He reported 
ongoing depression, agitation, and nightmares   He 
reported that he worked as a supervisor of auto repair 
shops.  He indicated that he was divorced, and had three 
children.  He stated that his children told him that he 
cursed at them and threatened them, but that he did not 
remember doing so.  In October and November 1989, the 
veteran had a VA psychiatric examination and psychological 
testing.  The examining psychiatrist diagnosed PTSD.  The 
veteran reported that he had nightmares, flashbacks, and 
guilt feelings associated with his experiences in combat 
in Vietnam.  He reported that he was under VA outpatient 
mental health treatment, and that his symptoms were 
decreased with medication.  He reported that he was able 
to keep working because he had a sympathetic employer, and 
he worked on commission.

On VA psychiatric examination in June 1991, the veteran 
reported that he was able to keep his job because his boss 
was sympathetic.  The examiner noted that the veteran 
appeared tense, and that his speech was coherent.

VA outpatient mental health treatment notes from 1991 to 
1994 reflect that the veteran continued on medication for 
his PTSD.  He indicated that he worked long hours in a 
tire business, saw his children every weekend, and had 
very little other recreation or socializing.  He indicated 
that he was depressed much of the time.  He indicated that 
he avoided crowds.  He reported nightmares and 
irritability.  He  related that medications helped with 
his depression, anxiety, and irritability.  In 1994, he 
had trouble working due to severe pain in both knees, and 
was off of work following surgeries on both knees.

In VA outpatient mental health treatment notes from August 
1996, the veteran reported ongoing intrusive recollections 
of Vietnam, including nightmares two to three times per 
week and flashbacks two to three times per month.  He 
reported that he worked as a mechanic, and worked alone.  
He indicated that he had trouble interacting with and 
getting along with others.  The examiner observed that he 
seemed tense and emotionally fragile, with a blunted 
affect.  In November 1996, the veteran indicated that he 
worked part time at a junkyard, but that he mostly 
remained alone.  In April 1997, he indicated that he 
avoided interaction with people.  He reported suicidal 
rumination, without specific plans.  

In February 1998, he reported that since November 1997 he 
had been having auditory hallucinations once or twice per 
week.  In March 1998, he was noted to have active PTSD 
symptoms.  He continued to have auditory hallucinations, 
although less frequently.  Similar symptoms continued to 
be noted through 1998 and 1999.  In March 1999, the 
veteran reported that his memory and concentration were 
poor, and were negatively effected by his PTSD symptoms.  
He indicated that he was socially isolated.  A 
psychiatrist assigned a global assessment of functioning 
(GAF) score of 65.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 
4.130 (2002)

On VA examination in June 1999, the veteran indicated that 
he worked in a junkyard dismantling motor vehicles.  He 
indicated that he worked on and off, at his own pace.  He 
reported that he spent most of his time sitting by 
himself.  He stated that he had flashbacks up to three 
times per week, and that he heard voices.  He reported 
that he was anxious, bad tempered, and could not get along 
with people, and that he isolated himself.  The examiner 
did not observe any delusions or loose associations.

In August 1999, the veteran reported that he was 
unemployed, and was searching for a job.  He continued on 
medications for PTSD.  In January 2000, he reported that 
he was unemployed.  The treating psychiatrist noted a 
decline in the veteran's condition, and adjusted the GAF 
score to 60.  In March 2000, he asserted that his PTSD 
warranted a rating higher than 50 percent.  He noted that 
he had had to quit work because of his PTSD.  

The veteran participated in group counseling for his PTSD 
in beginning in 1999.  He continued to report hearing 
voices.  In notes from the later part of 2000, the 
veteran's counselor noted that the veteran had high levels 
of PTSD symptoms.  In January 2001, his treating 
psychiatrist listed a GAF score of 55 to 60.  In 2001, the 
counselor noted that the veteran appeared to be withdrawn 
and depressed, and to have poor concentration and memory 
problems.  Treatment notes from November 2001 reflect that 
the veteran continued on medications for PTSD.  The 
treating psychiatrist assigned a GAF score of 45.

On VA examination in June 2001, the veteran reported 
worsening depression and anxiety.  He reported having 
flashbacks two or three time per week, and nightmares 
three or four times per month.  He reported that he had a 
bad temper, and could not handle crowds, and that he 
isolated himself.  He reported having had suicidal 
ideation, but no suicide attempts.  He indicated that he 
continued on three medications, and weekly therapy, for 
PTSD symptoms.  He reported that he had last worked a year 
earlier, as a mechanic.  He stated that he had been fired 
because he could not get along with people.  He reported 
that he lived with his second wife, and that they did not 
get along well.  He indicated that he did not have any 
friends.  The examiner observed that the veteran had a 
tense mood, but no apparent delusions or hallucinations 
during the examination.  The examiner assigned a GAF score 
of 40.

On the most recent VA examination the veteran was found to 
be unable to work, and he has, in fact, been unemployed 
for a prolonged period.  On the VA examination and on 
other recent evaluations he has been assigned a GAF 
suggesting that he is incapable of work.  The RO has 
recognized that the veteran's service-connected 
psychiatric disability precludes employment by granting a 
total rating for compensation based on individual 
unemployability.  In the Board's opinion this record 
requires a conclusion that the veteran's PTSD results in 
total occupational impairment.  

The veteran does not have complete social impairment.  He 
lives with his wife, reportedly has a good relationship 
with his son, and attends church.  However, he has no 
friends, few if any outside interests, and reports an 
inability to get along with others.  Given the undisputed 
evidence of total occupational impairment, and the 
evidence of major social impairment, the Board concludes 
that the veteran's disability more closely approximates 
the criteria for a 100 percent evaluation than for the 
current 70 percent.  Accordingly a 100 percent evaluation 
is granted.


ORDER

Entitlement to a 100 percent disability rating for PTSD, 
is granted, subject to laws and regulations controlling 
the grant of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

